Citation Nr: 1704573	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2005 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a videoconference hearing held in February 2015.  A transcript of the hearing is of record.

In April 2015, the Board remanded this matter for further evidentiary development.

In December 2016, the Board requested an outside medical opinion (OMO) and later that month, a Veterans Health Administration (VHA) physician responded to the Board's request.  


FINDING OF FACT

The Veteran's lumbar spine scoliosis is related to his period of active duty service.


CONCLUSION OF LAW

A lumbar spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim; however, given the grant of the full benefit sought in this decision, further discussion of VCAA is not required.

II. Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  The statute provides that the presumption of soundness applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.

Service connection may be granted for congenital diseases, but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97, Monroe, 4 Vet. App. at 515.  

Once the presumption of soundness attaches, the burden then falls on the Government to rebut the presumption.  This can only be done by showing by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Even when there is clear and unmistakable evidence of preexistence, the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  

No spine disability or back abnormality was noted upon the Veteran's entry into service.  A January 2003 Report of Medical Examination revealed a normal clinical evaluation of the spine.  Thus, the presumption of soundness attaches.  During service, a March 2007 Report of Medical History shows that the Veteran complained of recurrent back pain.  Post-service treatment records include a January 2010 x-ray of the lumbar spine, which documented a diagnosis of mild levoscoliosis of the spine with apex of curvature near the thoracolumbar junction.

In December 2016, an OMO was obtained and the VHA physician noted that the Veteran was clinically examined in January 2010 by Dr. F. P. and that he complained of having low back pain since 2007.  There was no history of injury or trauma.  The exam revealed bilateral paraspinal tenderness and spasms not affecting his gait.  The spine contour was "conserved" and the rest of the neurologic exam was normal.  It was further noted that Dr. F. P. in his conclusion listed the x-rays that had been performed and stated that they were normal.  Dr. F. P. was asked to clarify his statement given the radiology interpretation of the x-ray of the lumbar spine showing "mild levoscoliosis with apex of curvature near thoracolumbar junction," and x-ray of thoracic spine showing "mild dextroscoliosis."  Dr. F. P. replied that the "mild scoliosis such as reported [there was] not really clinically significant and [was] a developmental abnormality, which [the Veteran] most likely has had since he was a young child and in [his] opinion not related to service activities."

The December 2016 VHA physician went on to note that upon VA thoracolumbar spine examination in August 2015, x-rays revealed that the Veteran had normal neurologic function (normal range of motion and strength) without any pain.  

After review of the Veteran's claims file and the questions presented by the Board in its December 2016 request for an OMO, the December 2016 VHA physician clarified that the Veteran's diagnosis of scoliosis was a radiographic diagnosis and not a clinical one.  He additionally determined that the Veteran's scoliosis was a congenital disease.  The Board further asked the VHA physician to opine whether the Veteran's scoliosis clearly and unmistakably existed prior to his active military service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.  The VHA physician stated that "there [was] insufficient evidence (no radiologic studies to be reviewed) prior to the Veteran's enlistment for comparison.  Furthermore, there [was] insufficient evidence in regards to the lumbar spine to answer whether the [Veteran's scoliosis] unmistakably underwent no permanent increase in severity as a result of active service.  However, there [was] a radiology report, dated December 6, 2013, of an x-ray of the thoracic spine which concluded no significant radiographic abnormality. From this report, [he concluded] that the [Veteran's] scoliosis did not increase with military service."

Although the December 2016 VHA physician appears to have contradicted himself in determining whether the Veteran's scoliosis clearly and unmistakably was not aggravated by service, the Board finds that it is not possible for VA to show by clear and unmistakable evidence that the Veteran's scoliosis was not aggravated by service.  This is because there is at least one report of recurrent back pain in service as shown by the March 2007 Report of Medical History, and because the .  December 2016 VHA physician found that there was insufficient evidence to show by clear and unmistakable evidence that the Veteran's scoliosis was not aggravated by service (this despite his later seemingly contradictory statement).

In summary, the Board finds that as no spine disability was noted upon entry into service, the Veteran is presumed sound upon entry with respect to the spine.  Given the complaint of back pain documented in the Veteran's service treatment records and the Veteran's competent and credible testimony as to experiencing back pain in service, coupled with the December 2016 VHA physician's opinion, the Board finds VA has not met the onerous burden of showing that the Veteran's scoliosis both clearly and unmistakably pre-existed service and was not aggravated during service.  Accordingly, after resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that entitlement to service connection for scoliosis of the lumbar spine disability is granted.


ORDER

Service connection for scoliosis of the lumbar spine disability is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


